Appeals by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered December 10, 2003, convicting him of attempted burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see Penal Law §§ 110.00, 140.25 [2]; People v Castillo, 47 NY2d 270, 274-277 [1979]; People v Mitteager, 44 NY2d 927, 928 [1978]).
The defendant’s contention that his adjudication as a persistent violent felony offender violated his right to a jury trial is unpreserved for appellate review, and in any event, is without merit (see People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]; see also People v Rivera, 5 NY3d 61, 67 [2005]).
The defendant’s contentions raised in his supplemental pro se brief are without merit. Miller, J.E, Goldstein, Mastro and Dillon, JJ., concur.